UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6501


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HECTOR DAVID PORTILLO,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:95-cr-00522-LMB-1; 1:98-cv-00434-LMB)


Submitted:   June 14, 2012                 Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hector David Portillo, Appellant Pro Se.          Bernard James
Apperson, III, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Hector      David    Portillo        seeks       to    appeal       the    district

court’s    order      treating       his    motion         to   amend       his     original      28

U.S.C.A. § 2255 (West Supp. 2011) motion as a successive § 2255

motion, and dismissing it on that basis.                                   The order is not

appealable       unless        a    circuit         justice          or     judge        issues    a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate        of     appealability          will       not       issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the     merits,     a    prisoner         satisfies         this    standard      by

demonstrating         that     reasonable           jurists      would          find     that     the

district       court’s       assessment     of       the    constitutional              claims    is

debatable      or     wrong.        Slack   v.       McDaniel,            529   U.S.     473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion         states    a    debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Portillo has not made the requisite showing.                                  Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense       with     oral    argument        because         the    facts       and     legal

                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3